 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN,                                   No. 2:90-cv-0520 KJM DB P
12                       Plaintiff,
13           v.
14    GAVIN NEWSOM, et al.,                            ORDER
15                       Defendants.
16

17

18                  The neutral expert has requested a one-week extension of time, until Monday,

19   April 22, 2019, to complete his report to the court. See ECF No. 6064 at 4. Good cause

20   appearing, IT IS HEREBY ORDERED that:

21                  1. The neutral expert’s motion for extension of time, ECF No. 6123, is granted;

22   and

23                  2. The neutral expert shall submit his report to the court in accordance with the

24   provisions of ¶ A(3) of the court’s January 8, 2019 order on or before April 22, 2019.

25   DATED: April 10, 2019.

26

27                                                    UNITED STATES DISTRICT JUDGE
28
                                                       1
